DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 9/9/2022 is acknowledged. Claims 1-2 and 6 are amended. Claim 21 is newly added. Currently claims 1-21 are pending in the application with claims 7-20 being withdrawn from consideration.
Previous prior art rejection is modified to address the above amendment.
Claims 1-6 and 21 are also rejected on a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends on claim 1 and recites “a ligand” in line 1, while claim 1 is amended to recite “a ligand” in line 6. It is unclear if “a ligand” recited in claim 2 is the same as or different from “a ligand” recited in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As newly added, claim 21 depends on claim 1 and recites “amylamine” in line 2, while claim 1 is amended to include a list of ligands that does not include “amylamine”. As such claim 21 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chouhan et al. (“Large grained and high charge carrier lifetime CH3NH3PbI3 thin films: implications for perovskite solar cells”).
Regarding claim 1, Chouhan et al. discloses a method of ligand-induced treatment on a perovskite optoelectronic device (e.g. perovskite thin film) comprising 
generating a ligand atmosphere of methylamine (MA) vapor (see page 1336);
exposing the perovskite optoelectronic device in the ligand atmosphere (see page 1336, and more specifically “2.3. Methyl amine vapor treatment”); and 
removing the perovskite optoelectronic device from the ligand atmosphere (see Fig. 1 and “2.3. Methyl amine vapor treatment” as Chouhan et al. shows the methylamine -MA- vapor is pumped out Fig. 1 and describes the perovskite films is pumped out in “2.3. Methyl amine vapor treatment”).
Regarding claim 2, Chouhan et al. discloses a method as in claim 1 above, wherein the ligand for generating the ligand atmosphere is methylamine (see claim 1 above, or page 1336 of Chouhan et al.).
Regarding claim 3, Chouhan et al. discloses a method as in claim 1 above, wherein the perovskite film is an organic-inorganic hybrid material of CH3NH3PbI3 or MAPbI3 (see title, abstract, “Experimental details” and “Results and discussion”), which has a form of ABX3 with A being CH3NH3+, B being Pb and X being I.

Claim(s) 1-3, 5-6 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“Phenylalkylamine Passivation of Organolead Halide Perovskites Enabling High Efficiency and Air-Stable Photovoltaic Cells”).
Regarding claim 1, Wang et al. discloses a method of ligand-induced treatment on a perovskite optoelectronic device (e.g. passivating a perovskite optoelectronic device) comprising 
generating a ligand atmosphere (see amine solution droplets atmosphere shown in first diagram of Figure 1(b), also see “Experimental Section”);
exposing the perovskite optoelectronic device (e.g. device with perovskite surface) in the ligand atmosphere (see first diagram in Figure (1b), also see “Experimental Section”); and 
removing the perovskite optoelectronic device from the ligand atmosphere (see second and third diagrams in Figure 1(b));
wherein the ligand for generating the ligand atmosphere is phenethylamine (emphasis added – see Figures 1 and 3), which is an ethylamine (see the highlight in the emphasis).
Regarding claim 2, Wang et al. discloses a method as in claim 1 above, wherein Wang et al. discloses using a ligand (or passivation agent) of phenethylamine (see Figures 1 and 3).
Regarding claim 3, Wang et al. discloses a method as in claim 1 above, wherein Wang et al. discloses the perovskite film of the perovskite optoelectronic device is an organic-inorganic of FAPbI3, which is a form of ABX3 where A is HC(NH2)2+, B is Pb and X is I.
Regarding claim 5, Wang et al. discloses a method as in claim 1 above, wherein a ligand for generating the ligand atmosphere modifies a region (or the exposed top region) of a perovskite film that is not protected by a contact film (see electrode TiO2/FTO glass described in “Experimental Section”), and the ligand modified region of the perovskite film exhibits X-ray diffraction (XRD) peaks at an angle (2 theta) less than 12 degrees (see Figures 2(c) and 2(e)).
Regarding claim 6, Wang et al. discloses a method as in claim 1 above, wherein Wang et al. discloses the contact film is a carrier transport layer (e.g. TiO2 is an electron transport layer), an electrode (e.g. FTO is an electrode), inorganic film (e.g. glass is an inorganic film), or a mixture of electron transport layer, an electrode and an inorganic film.
Regarding claim 21, Wang et al. discloses a method as in claim 1 above, wherein Wang et al. discloses the ligand is an ethylamine (see claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chouhan et al. (“Large grained and high charge carrier lifetime CH3NH3PbI3 thin-films: implications for perovskite solar cells”) as applied to claim 1 above, in view of Wang et al. (“Phenylalkylamine Passivation of Organolead Halide Perovskites Enabling High-Efficiency and Air-Stable Photovoltaic Cells”)
Regarding claim 4, Chouhan et al. discloses a method as in claim 1 above, wherein Chouhan et al. discloses exposing the perovskite optoelectronic device in a ligand vapor (or methylamine -MA- vapor) for 60 minutes (see “2.3. Methylamine vapor treatment” in page 1336).
Chouhan et al. does not disclose using a dosage of ligand in a range from 1 microliter to 200 microliters.
Wang et al. discloses using a dosage of 50 L (or microliters) to provide sufficient amine modification (see “Experimental Section”). 50 L is right within the claimed range of 1 microliter to 200 microliters.
It would have been obvious to one skilled in the art before the effective filing date to have used a dosage of 50L of amine as taught by Wang et al., because Wang et al. teaches such dosage is sufficient to perform amine modification (or passivation).
Regarding claim 5, Chouhan et al. discloses a method as in claim 1 above.
Chouhan et al. does not disclose the ligand modified region of the perovskite film exhibits X-ray diffraction peaks at an angle (2 theta) less than 12 degrees.
Wang et al. discloses using FAPbI3 perovskite, in which the  ligand modified region of the perovskite film exhibits X-ray diffraction peaks at an angle (2 theta) less than 12 degrees, wherein the peak of less than 12 degrees correspond to the (110) plane of FAPbI3. (See Figure 2).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Chouhan et al. by using perovskite FAPbI3 in place of MAPbI3 to obtain an X-ray diffraction peaks at an angle (2 theta) less than 12 degrees as taught by Wang et al., because such modification would involve nothing more than a mere selection of function equivalent perovskite recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 6, modified Chouhan et al. discloses a method as in claim 5 above, wherein Chouhan et al. discloses a contact film that does not protect/cover the exposed perovskite is a carrier transport layer and an inorganic film, e.g. TiO2 (see “2.4. Device fabrication”).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claim 1 above, in view of Snaith et al. (US 2016/0380125).
Regarding claim 4, Wang et al. discloses a method as in claim 1 above, wherein Wang et al. discloses exposing the perovskite optoelectronic device in a ligand composition using a dosage of the ligand of 50 L (microliters), and the treatment during is 60 seconds (or 1 minute, see the amine modification in “Experimental Section”).
Wang et al. discloses using spin-coating method to dispose the ligand (or passivating agent) onto the perovskite, or exposing the perovskite optoelectronic device to a composition. Wang et al. does not teach exposing the device to ligand vapor.
Snaith et al. discloses the passivating agent is disposed onto the perovskite by exposing the perovskite to vapor or composition ([0297]).
Since Snaith et al. recognizes the equivalency of exposing the perovskite to vapor or composition to dispose the ligand (or passivation agent) onto the perovskite, it would have been obvious to one skilled in the art at the time the invention was made to modify the method of Wang et al. by exposing the perovskite optoelectronic device to ligand vapor in place of the composition as taught by Snaith as it is merely the selection of functional equivalent methods recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chouhan et al. as applied to claim 1 above, in view of Lee et al. (“Amine-Based Passivating Materials for Enhanced Optical Properties and Performance of Organic-Inorganic Perovskites in Light-Emitting Diodes”).
Regarding claim 21, Chouhan et al. discloses a method as in claim 1 above, wherein Chouhan et al. uses the amine ligand to be methylamine (see claim 1 above).
Chouhan et al. does not explicitly disclose using ethylamine, propylamine, butylamine, amylamine, hexylamine, heptylamine, octylamine, ethylene diamine, diethylenetriamine, or any mixture thereof.
Lee et al. discloses passivating the defect sites of a perovskite surface with amine-based material to reduce hysteresis to enhance device stability and improve device efficiency, wherein the amine-based material is ethylenediamine (EDA, see title, abstract, page 1784).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the ligand of ethylenediamine to passivate the defect sites on the perovskite surface to reduce hysteresis behavior to enhance device stability and improve device efficiency as taught by Lee et al.
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. 
Applicant argues that Wang discloses using amine with aromatic group while none of the ligands recited in claim 1 include an aromatic group. The examiner replies that claim 1 does not explicitly recite the ligands do not include aromatic group. Phenethylamine is an ethylamine (see the emphasis added).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726